Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2021

                                     No. 04-21-00246-CV

                          IN THE INTEREST OF R.R., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00605
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

        The reporter’s record, which was due on June 21, 2021, has not been filed. Therefore, we
ORDER the court reporter responsible for preparing the reporter’s record, Luis Duran, to file the
reporter’s record on or before July 1, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court